651 N.W.2d 392 (2002)
Tolice LAWRENCE, Plaintiff,
v.
GROUP ADMINISTRATION AGENCY, INC., Defendant/Third-Party-Plaintiff/Cross-Defendant-Appellee, and
Detroit District Dental Society, Defendant/Third-Party-Plaintiff/Cross-Plaintiff-Appellant, and
Lexington Insurance Company, Third-Party-Defendant, and
C.M. Verbiest & Associates, Inc., Cross-Defendant-Appellee.
Docket No. 120893, COA No. 223573.
Supreme Court of Michigan.
October 4, 2002.
On order of the Court, the delayed application for leave to appeal from the December 11, 2001 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would grant leave in this case to consider the relationship between implied contractual indemnity and common-law indemnity, in specific, whether the principle of freedom from fault, as required under traditional understandings of common-law indemnity, should also be required in an action based on implied contractual indemnity even though it is not required for an *393 action based on express contractual indemnity.
KELLY, J., joins in the statement of MARKMAN, J.